Citation Nr: 0602481	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-32 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a gastric disorder, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1977 to April 1982 
and from September 1982 to June 1995, with a period of active 
duty for training from June 1976 to September 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  In April 2004, the veteran testified before 
the undersigned via videoconference from the RO.  In January 
2005, the Board determined that there was new and material 
evidence to reopen the claim of service connection for a 
gastric disorder and remanded the service connection issue to 
the agency of original jurisdiction (AOJ) for further action 
which has been completed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure due process is followed and that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

The veteran in this case has been examined on several 
occasions by VA.  In July 2003, a VA examiner stated that the 
veteran had GERD.  The etiology of the GERD was at least as 
likely as not secondary to H. pylori and/or alcohol abuse.  
The service medical records were noted to be negative for H. 
pylori.  It was indicated that the veteran's H. pylori would 
be treated with medication.  

The veteran was examined in February 2005.  The examiner 
opined that the symptomatology during service was likely 
suggestive of GERD and was likely secondary to alcohol 
consumption.  The current diagnosis was noted to also be GERD 
secondary to alcohol consumption and also continued since 
active duty although the symptomatology resolved since 
treatment for H. pylori and with continuous medication for 
GERD.  The veteran was examined in July 2005.  The diagnosis 
was GERD.  

The Board notes that the VA examiner in February 2005, did 
not provide an adequate basis for the determination that the 
veteran's GERD was secondary to alcohol consumption which had 
continued since service.  The examiner did not cite to any 
inservice records which showed the use of alcoholic beverages 
over time or the excessive use of alcohol at any one time 
during service.  In light of the foregoing, the claims file 
should be returned to that examiner, or if unavailable, to 
another VA examiner.  The examiner should opine as to the 
etiology and date of onset of the veteran's GERD.  The 
examiner should comment on the veteran's multiple inservice 
gastrointestinal complaints.  The examiner should 
specifically state if the current diagnosis of GERD is 
etiologically related to the inservice gastrointestinal 
complaints.  The rationale for that opinion should be 
furnished.  If the examiner concludes that GERD is 
etiologically related to alcohol consumption, either over 
time or excessive use at any one time, the examiner should 
state when the onset of the alcohol consumption began and the 
rationale for that determination.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Return the claims file to the VA examiner 
who performed the February 2005 VA 
examination or, if unavailable, to another VA 
examiner.  The examiner should opine as to 
the etiology and date of onset of the 
veteran's GERD.  The examiner should comment 
on the veteran's multiple inservice 
gastrointestinal complaints.  The examiner 
should specifically state if the current 
diagnosis of GERD is etiologically related to 
the inservice gastrointestinal complaints.  
The rationale for that opinion should be 
furnished.  If the examiner concludes that 
GERD is etiologically related to alcohol 
consumption, the examiner should state the 
likely date of onset of the alcohol 
consumption and the rationale for that 
determination with specific references to 
documents of record including the veteran's 
service medical records.  

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to that 
issue, and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

